EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Hampshire Group, Limited (the “Company”) on Form 10-Q for the period ended March 28, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Paul M. Buxbaum, President and Chief Executive Officer of the Company, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. / s / Paul M. Buxbaum Paul M. Buxbaum President and Chief Executive Officer (Principal Executive Officer) Hampshire Group, Limited January 14, 2016
